       Case 9:18-cv-01180-LEK-DJS Document 75 Filed 06/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JOSHUA SHEFFER,

                              Plaintiff,

       -against-                                             9:18-CV-1180 (LEK/DJS)

C.O. FLEURY, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       This matter comes before the Court following a Report-Recommendation and Order filed

on February 12, 2020 by the Honorable Daniel J. Stewart, United States Magistrate Judge,

pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3, Dkt. No. 71 (“Report-Recommendation”),

concerning a motion to dismiss filed by Policy and Complaint Review Chairperson for the New

York State Commission of Correction Frances Sullivan, Dkt. No. 64 (“Motion to Dismiss”).

II.    STANDARD OF REVIEW

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are timely

filed, a court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” § 636(b). However, if no

objections are made, or if an objection is general, conclusory, perfunctory, or a mere reiteration

of an argument made to the magistrate judge, a district court need review that aspect of a

report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857, 2013 WL
          Case 9:18-cv-01180-LEK-DJS Document 75 Filed 06/04/20 Page 2 of 2




1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07, 306 n.2

(N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange,

748 F.3d 471 (2d Cir. 2014)).

III.      DISCUSSION

          No objections were filed. Docket. Consequently, the Court has reviewed the

Report-Recommendation for clear error and has found none. The Court therefore adopts the

Report-Recommendation in its entirety.

IV.       CONCLUSION

          Accordingly, it is hereby:

          ORDERED, that the Report-Recommendation (Dkt. No. 71) is APPROVED and

ADOPTED in its entirety; and it is further

          ORDERED, that Sullivan’s Motion to Dismiss (Dkt. No. 64) is GRANTED; and it is

further

          ORDERED, that the Clerk TERMINATE Sullivan as a defendant in this action; and it

is further

          ORDERED, that the Clerk serve a copy of this Decision and Order on all parties in

accordance with the Local Rules.

          IT IS SO ORDERED.


DATED:           June 04, 2020
                 Albany, New York




                                                 2
